DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II in the reply filed on 2-8-2022 is acknowledged.  It is further noted that applicant amended the claims to cancel the unelected embodiment and add further depending claims that comprise the inventive features of invention I.
In view of these amendments to the claims, the election/restriction requirement is rendered moot and is hereby withdrawn.     

Claim Objections
Claims 10 and 13 are objected to because of the following informalities:  Lines 16 and 4 respectively: “a tow vehicle” should read: “the tow vehicle”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 refers to “forward-facing” and “downward-facing”.  The use of these terms renders the claim unclear as they use directions that are not in reference to anything else.  
Claim 15 states that the upper link mount is a part of a three-point lift mount and that it is removably connected to the yoke assembly.  From a review of the specification and drawings, it appears that the upper link mount (61) is an integral part of the yoke assembly.  Therefore, it is unclear how it can be removed from the yoke assembly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-13, 15 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (USPN 5953893) in view of Thompson (US 2017/0246924).
Regarding claims 10, 12-13, 15 and 27-29, Smith discloses an implement attachable to a tow vehicle (T) having two lower hitch arms and an upper link arm that is connected to the tow vehicle (Figure 1 shows 3pt hitch 3), the implement comprising: a three-point hitch mount system comprising: a 
Smith discloses a traditional mounting system for attaching two hitch arms to a yoke and is lacking a mounting system that would attach the two hitch arms to a yoke in a faster manner.  
	Thompson discloses a hitch mount system for attaching a towed implement to a tractor comprising two hitch arms and teaches a quicker attachment means for attaching a yoke to the two hitch arms of the tractor via the use of a lift bar (7) removably attached to the two hitch arms (17/19 figure 6) of the tractor and removably attached to the yoke (11); forming the yoke (11) with slots (41/43) that each comprise upper surfaces, latches and stops to contact the lift bar (Figures 8 and 9). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith by using a lift bar and modified yoke arm connection assembly as taught by Thompson to more quickly attach and detach the mower assembly from the tractor when not in use. 
	   With regard to the claim language “wherein, when detached from a tow vehicle, the first lift bar slot upper surface is disposed below the second lift bar slot upper surface such that the lift bar contacts the first lift bar slot upper surface before contacting the second lift bar slot upper surface when raising the lift bar to connect the lift bar to the yoke assembly” is considered to comprise functional limitations.  Functional limitations do not impart any positively claimed structural limitations and 

Regarding claim 11, the combination discloses when coupling the implement to the tow vehicle, the implement is configured to pivot such that the second lift bar slot upper surface is lowered relative to the first lift bar slot upper surface (As presented in the rejection above, claim 11 amounts to functional language. The implement of the combination when being reattached is considered capable of pivoting to set the lift bar securely into the slots and onto the respective upper surfaces.  It is noted, the upon review of applicant’s specification and drawings there is no apparent specific structure that allows for clear pivoting).

Allowable Subject Matter
Claims 14 and 20-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Priepke (USPN 7690439).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671